Citation Nr: 0728811	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  06-16 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to an increased initial rating for furuncles 
of the buttocks, currently rated as 10 percent disabling.  

2.	Entitlement to a compensable initial rating for status 
post fracture of the left great toe, with osteoarthritis.  

3.	Entitlement to an increased initial rating for status post 
fracture of the left tibia and fibula, with left knee 
impairment, currently rated as 20 percent disabling.  

4.	Entitlement to service connection for a right hip strain, 
claimed as secondary to a service-connected left leg 
disability, status post fracture of the left tibia and 
fibula.  

5.	Entitlement to service connection for a left hip strain, 
claimed as secondary to a service-connected left leg 
disability, status post fracture of the left tibia and 
fibula.  

6.	Entitlement to service connection for hypertension.  

7.	Entitlement to service connection for sinusitis.  

8.	Entitlement to service connection for otitis media of the 
right ear.  

9.	Entitlement to service connection for bilateral pes 
planus.  

10.	Entitlement to an increased 
initial rating for a forehead scar, secondary to a motor 
vehicle accident, currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active honorable service from January 1976 to 
December 1982; the veteran's bad conduct discharge from his 
period of active service from December 1982 to June 1984 has 
been determined by VA administrative decision in May 1990 to 
be a bar to VA benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.      

The Board remanded this matter in October 2006 to provide the 
veteran with the Board hearing he requested in his May 2006 
VA Form I-9.

The Board notes that a service connection claim for residuals 
of a femur injury is unresolved in the record.  

Service medical records show that the veteran fractured his 
femur, tibia, and fibula while on active duty in January 
1980.  In January and July 2004 statements seeking service 
connection, the veteran claimed service connection for a 
"leg" disorder.  Ultimately, the RO granted the veteran 
service connection for residuals of the in-service tibia and 
fibula fracture.  But the RO has not addressed, adjudicated, 
or granted the veteran service connection for residuals of 
the in-service femur fracture.  

The Board therefore finds it necessary to adjudicate a 
service connection claim for residuals of a femur fracture - 
the veteran's service connection claim for a "leg" disorder 
should be construed as service connection claims for femur, 
tibia, and fibula disorders.  The Board refers this issue to 
the RO for appropriate development and adjudication.  

The veteran claims increased ratings for three issues on 
appeal in this matter.  These issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	On February 6, 2007, prior to the promulgation of a 
decision in this appeal, the Board received notification from 
the veteran, in the presence of his authorized 
representative, that a withdrawal is requested for his 
service connection claim for hypertension.      

2.	On February 6, 2007, prior to the promulgation of a 
decision in this appeal, the Board received notification from 
the veteran, in the presence of his authorized 
representative, that a withdrawal is requested for his 
service connection claim for sinusitis.        

3.	On February 6, 2007, prior to the promulgation of a 
decision in this appeal, the Board received notification from 
the veteran, in the presence of his authorized 
representative, that a withdrawal is requested for his 
service connection claim for otitis media of the right ear.        

4.	On February 6, 2007, prior to the promulgation of a 
decision in this appeal, the Board received notification from 
the veteran, in the presence of his authorized 
representative, that a withdrawal is requested for his 
service connection claim for bilateral pes planus.        

5.	On February 6, 2007, prior to the promulgation of a 
decision in this appeal, the Board received notification from 
the veteran, in the presence of his authorized 
representative, that a withdrawal is requested for his 
increased rating claim for a forehead scar.  


CONCLUSIONS OF LAW

1.	The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met with respect to the service connection 
claim for hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006). 

2.	The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met with respect to the service connection 
claim for sinusitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006). 

3.	The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met with respect to the service connection 
claim for otitis media of the right ear.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006). 

4.	The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met with respect to the service connection 
claim for bilateral pes planus.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006). 

5.	The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met with respect to the increased rating 
claim for a forehead scar.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 2006, the veteran appealed to the Board service 
connection claims for hypertension, sinusitis, otitis media, 
bilateral pes planus, and an increased rating for a forehead 
scar.  These claims were later certified to the Board.  

But in his February 2007 Board hearing, the veteran withdrew 
these claims.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be made 
by the claimant or by his or her authorized representative.  
38 C.F.R. § 20.204 (2006).  

The veteran, in the presence of his representative, withdrew 
his appeal of the RO's denial of his service connection 
claims for hypertension, sinusitis, otitis media, bilateral 
pes planus, and of his increased rating for a forehead scar.  
This was done before the undersigned in the veteran's 
February 6, 2007 Video Conference hearing before the Board.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration of these issues.  

Accordingly, the Board does not have jurisdiction to review 
the appeal of the RO's decision denying the veteran's service 
connection claims for hypertension, sinusitis, otitis media, 
bilateral pes planus, and of his increased rating claim for a 
forehead scar.  


ORDER

1.	The appeal of the RO's denial of the veteran's service 
connection claim for hypertension is dismissed.

2.	The appeal of the RO's denial of the veteran's service 
connection claim for sinusitis is dismissed.

3.	The appeal of the RO's denial of the veteran's service 
connection claim for otitis media of the right ear is 
dismissed.

4.	The appeal of the RO's denial of the veteran's service 
connection claim for bilateral pes planus is dismissed.

5.	The appeal of the RO's denial of the veteran's increased 
rating claim for a forehead scar is dismissed.


REMAND

The veteran claims service connection for left and right hip 
disorders, as secondary to his service-connected left leg 
disorder.  

The Board notes, however, that the veteran has not been 
notified for these secondary service connection claims in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

In particular, the veteran has not been notified of the 
elements that comprise a secondary service connection claim, 
and of the evidence needed to establish secondary service 
connection.    

Moreover, in a submission of evidence received by the Board 
in August 2007, the veteran indicates that he has received 
additional medical treatment in 2007 for the disorders 
underlying his increased rating claims on appeal here.  Such 
medical evidence is not in the record, however.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
ensure that all notification 
requirements under the VCAA are 
satisfied for the veteran's secondary 
service connection claims for hip 
disorders.  

2.  The RO should retrieve any medical 
evidence pertaining to recent treatment 
the veteran may have received for the 
disorders underlying his increased 
rating claims on appeal in this matter.  

3.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental 
Statement of the Case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue(s).  
An appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order. 


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


